                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION

                                            NO. 5:17-CT-3171-FL

    MICHAEL ANTONIO ROBINSON,                           )
                                                        )
                               Plaintiff,               )
                                                        )
             v.                                         )
                                                        )                         ORDER
    PAULA SMITH, CHANSON A.                             )
    DEVAUL, TERRI CATLETT, and                          )
    KAREN STEINHOUR,                                    )
                                                        )
                               Defendants.1             )



        This matter is before the court on defendants’ motions for summary judgment (DE 90, 97),

and to seal (DE 95).       The motions for summary judgment were fully briefed and in this posture

the issues raised are ripe for ruling. For the following reasons, the court grants the motions.

                                      STATEMENT OF THE CASE

          Plaintiff, a state inmate proceeding pro se, commenced this action on June 29, 2017,

asserting claims for violations of his civil rights pursuant to 42 U.S.C. § 1983. In the operative

complaint, plaintiff alleges defendants Paula Smith (“Smith”), Chanson A. DeVaul (“DeVaul”),

Terri Catlett (“Catlett”), and Karen Steinhour (“Steinhour”), violated his rights under the Eighth

Amendment to the United States Constitution by failing to provide medical treatment for his

Hepatitis C.2


1
         The court constructively amends the caption of this order to reflect dismissal of formerly named defendants
The Utilization Department, Robert E. Chambell, James D. Foster, Mae B. Melendon, and Matthew Roose, Jr. by
separate orders entered April 6, 2018, and July 6, 2018.
2
        Shortly after filing the complaint, plaintiff filed numerous motions to appoint counsel and amend the
complaint. On January 30, 2018, the court denied plaintiff’s motions to appoint counsel, granted the motions to



           Case 5:17-ct-03171-FL Document 116 Filed 09/30/20 Page 1 of 20
        Following a period of discovery, on December 5, 2019, defendant DeVaul filed the instant

motions for summary judgment and to seal medical and other confidential records filed in support

of the motion for summary judgment. In support of the motion for summary judgment, defendant

DeVaul relies upon memorandum of law, statement of material facts, and appendix of exhibits

thereto, comprising the following: 1) affidavit of defendant DeVaul; 2) plaintiff’s offender

movement log; 3) North Carolina Department of Public Safety (“NCDPS”) Health Services

Clinical Practice Guidelines, Policy # CP-7, Subject: Hepatitis C (June 2013 version); 4) plaintiff’s

medical records, including lab and diagnostic reports, provider notes, medical and dietary orders,

sick call appointment requests, health care refusal forms, utilization review summaries, and similar

records; 5) NCDPS Health Services Clinical Practice Guidelines, Policy # CP-7, Subject: Hepatitis

C (October 2015 version); and 6) plaintiff’s administrative grievance records. That same day, the

court provided plaintiff notice of the motion, pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th

Cir. 1975), which included the deadline to respond, instructions for responding to the motion, and

warned plaintiff about the consequences of failing to respond.

        On December 5, 2019, defendants Smith, Steinhour, and Catlett (together, “administrator

defendants”) also filed their motion for summary judgment.                      In support, the administrator

defendants rely upon memorandum of law, statement of material facts, and appendix of exhibits

thereto, comprising the following: 1) affidavit of defendant Catlett; 2) affidavit of defendant

Steinhour; 3) affidavit of defendant Smith; 4) NCDPS Health Services Clinical Practice



amend, and conducted its frivolity review of the complaint. The court allowed the action to proceed as to
defendants Smith and DeVaul, dismissed formerly named defendant the Utilization Department, and directed
plaintiff to particularize his complaint by identifying the members of the utilization department that should be
named as defendants. Plaintiff subsequently amended the complaint by naming additional defendants Steinhour
and Catlett. Upon motion to dismiss, on January 28, 2019, the court dismissed plaintiff’s official capacity claims
for monetary damages against defendant DeVaul.
                                                         2




           Case 5:17-ct-03171-FL Document 116 Filed 09/30/20 Page 2 of 20
Guidelines, Policy # CP-7, Subject: Hepatitis C (first version); 5) NCDPS Health Services Clinical

Practice Guidelines, Policy # CP-7, Subject: Hepatitis C (June 2013 version); and 6) NCDPS

Health Services Clinical Practice Guidelines, Policy # CP-7, Subject: Hepatitis C (October 2015

version). The court also provided plaintiff Roseboro notice as to the administrator defendants’

motion.

        On December 13, 2019, plaintiff filed renewed motion to appoint counsel and for extension

of time to respond to defendants’ motion for summary judgment. On December 23, 2019, the

court denied the motion to appoint counsel but granted plaintiff’s motion for extension of time.

On February 26, 2020, plaintiff responded in opposition to defendants’ motions for summary

judgment.3

                                     STATEMENT OF THE FACTS

        The undisputed facts may be summarized as follows.4 Plaintiff was an inmate in NCDPS

custody, housed at the Nash Correctional Institution (“Nash C.I.”), during the relevant time period.

(DeVaul Aff. (DE 93-1) ¶ 4). Defendant DeVaul was a physician employed by NCDPS who

treated plaintiff between July 16, 2014 and February 2017, when defendant DeVaul left his

employment with NCDPS. (Id. ¶¶ 2, 4). Defendant Smith was the medical director for the

NCDPS Division of Adult Correction and Juvenile Justice from 2001 until December 2017.

(Smith Aff. (DE 99-3) ¶ 4). As medical director, she was responsible for overseeing medical

services for all 37,000 inmates incarcerated within the NCDPS system, which included developing




3
        Plaintiff filed duplicate copies of his responses on June 22, 2020.
4
        Plaintiff did not file verified evidence or similar competent summary judgment evidence in response to
defendants’ motions, and the complaint is not verified. The court therefore draws the factual background from
defendants’ undisputed submissions.
                                                          3




          Case 5:17-ct-03171-FL Document 116 Filed 09/30/20 Page 3 of 20
clinical practice guidelines for treating Hepatitis C. (Id. ¶¶ 5, 7, 10-12). Defendant Catlett is the

NCDPS Director of Healthcare Administration.                    (Catlett Aff. (DE 99-1) ¶¶ 2-5).             In her

administrative role, defendant Catlett is not responsible for direct provision of medical care to

individual patients or development of the NCDPS clinical practice guidelines related to Hepatitis

C.   (Id. ¶¶ 5-10, 18).        Defendant Steinhour is the NCDPS Director of Quality Assurance.

(Steinhour Aff. (DE 99-2) ¶ 2). She also is not responsible for direct medical care or development

of the NCDPS clinical practice guidelines related to Hepatitis C. (Id. ¶¶ 5, 7-8, 18).

         Plaintiff has been diagnosed with Hepatitis C, a chronic viral infection of the liver.

(DeVaul Aff. (DE 93-1) ¶ 6). The disease causes significant liver damage in approximately 20

percent of patients, including cirrhosis of the liver and possible liver cancer. (Id.; Smith Aff. Ex.

C (DE 99-6) at 1).5 The disease progresses slowly. For the subset patients who develop severe

complications, the disease typically does not cause cirrhosis for at least 20 years. (DeVaul Aff.

(DE 93-1) ¶ 6). Thus, if liver function tests indicate no significant abnormalities or evidence that

the disease is progressing, immediate treatment is unnecessary. (Id.).

         Hepatitis C is treated by administration of therapeutics known as antivirals. (See id.).

Initially, the available antiviral treatments were only effective for approximately 30 to 50 percent

of patients. (Id.). The original treatment regimen also produced frequent and at times serious

side effects. (Id.). Recently, however, a new antiviral drug known as Harvoni became available,

which is more effective than previous therapies.6 (Id.).



5
         Unless otherwise specified, page numbers specified in citations to the record in this order refer to the page
number of the document designated in the court’s electronic case filing (ECF) system, and not to page numbering, if
any, specified on the face of the underlying document.
6
          The record does not indicate the precise date Harvoni became available. As discussed further below,
plaintiff requested the medication in September 2016. (DeVaul Aff. (DE 93-1) ¶ 52).
                                                          4




           Case 5:17-ct-03171-FL Document 116 Filed 09/30/20 Page 4 of 20
        NCDPS produced two clinical practice guidelines relevant to treatment of inmates with

Hepatitis C during the time period at issue in this case: the June 2013 and October 2015 versions

of the policy known as “NCDPS Health Services Clinical Practice Guidelines, Policy # CP-7,

Subject: Hepatitis C” (“2013 Clinical Practice Guidelines” or “2015 Clinical Practice

Guidelines”). Defendant Smith was personally involved in the creation and implementation of

both versions of the policy.       (Smith Aff. (DE 99-3) ¶¶ 18, 21). In developing the policy,

defendant Smith “reviewed and consulted many sources of information, including but not limited

to guidelines from the American Association for the Study of Liver Diseases, medical journal

articles, peer-review studies, policy and procedure manuals from other correctional settings, and

many more.” (Id. ¶¶ 22, 24). She also conferred with outside experts in liver disease treatment

and evaluation. (Id. ¶ 24).

        The 2013 Clinical Practice Guidelines adopted a stepwise approach to detection and

treatment of Hepatitis C modeled on guidelines implemented by the Federal Bureau of Prisons.

(DeVaul Aff. (DE 93-1) ¶ 8). In order to obtain antiviral treatment under the 2013 guidelines, the

inmate must have acceptable laboratory tests, no medical contraindications for the therapy, and

none of the following: 1) severe uncontrolled psychiatric disease; 2) history of solid organ

transplant; 3) certain autoimmune disorders; 4) uncontrolled endocrine disorders; 5) serious

concurrent medical diseases such as severe hypertension, heart failure, coronary heart disease, or

chronic obstructive pulmonary disease; 6) decompensated cirrhosis; 7) platelet count

abnormalities; 8) documented nonadherence to prior therapy; 8) less than 12 months remaining on

the inmate’s sentence7; 9) other unstable medical or mental health conditions that preclude antiviral


7
         This was an exclusion criterion because 12 months was necessary to complete assessment and treatment
protocols. (Smith Aff. Ex. B (DE 99-5) at 4)
                                                     5




          Case 5:17-ct-03171-FL Document 116 Filed 09/30/20 Page 5 of 20
therapy; and 10) inmate life expectancy of less than 10 years due to co-morbid conditions. (Smith

Aff. Ex. B (DE 99-5) at 3-5).    If an inmate met the foregoing clinical criteria and his primary

care provider otherwise determined he was an appropriate candidate for antiviral treatment, the

provider submitted a utilization review request seeking approval for antiviral therapy. (Id. at 6;

see also DeVaul Aff. (DE 93-1) ¶ 8). In the event the utilization reviewer approved the request,

referral was made to the Hepatology clinic for further evaluation and potential treatment. (Smith

Aff. Ex. B (DE 99-5) at 6; see also DeVaul Aff. (DE 93-1) ¶ 8).

       In October 2015, NCDPS revised its clinical practice guidelines regarding Hepatitis C.

(Smith Aff. (DE 99-3) ¶ 19). Like the 2013 version, the 2015 Clinical Practice Guidelines

adopted the approach used by the Federal Bureau of Prisons at the time for detection and treatment

of Hepatitis C. (DeVaul Aff. (DE 93-1) ¶ 30). Under the 2015 guidelines, treatment was

“contraindicated” for inmates whose remaining period of incarcerated is “an insufficient period of

time to complete treatment” which generally was defined as less than 12 months. (Smith Aff. Ex.

C (DE 99-6) at 5). Treatment also was contraindicated if the inmate had an unstable medical or

mental health condition that precluded antiviral therapy, a life expectancy of less than 10 years

due to co-morbid conditions, or disciplinary infractions related to the use of alcohol or drugs in

the last 12 months. (Id.). The policy further provided that treatment was “prioritized” based on

level of fibrosis, advanced liver disease, and those with highest risk which includes inmates with

HIV or HBV. (Id. at 6). In order to determine which inmates were “prioritized,” the policy

required medical providers to obtain the inmate’s “FibroSure score,” which is a measure of liver

damage. (Id. at 6-7; DeVaul Aff. (DE 93-1) ¶ 30 & n.15). Inmates with a FibroSure score

greater than .48 (“Stage F2”) were referred for treatment, while inmates with a FibroSure score


                                                6




         Case 5:17-ct-03171-FL Document 116 Filed 09/30/20 Page 6 of 20
less than .48 were monitored annually for progression to Stage F2 (at which time they would be

referred for antiviral treatment). (Smith Aff. Ex. C (DE 99-6) at 7; DeVaul Aff. (DE 93-1) ¶ 30

& n.15). If an inmate met the foregoing clinical criteria and his primary care provider determined

he was an appropriate candidate for antiviral treatment, the provider submitted a utilization review

request for treatment. (Smith Aff. Ex. C (DE 99-6) at 7; DeVaul Aff. (DE 93-1) ¶ 30). In the

event the utilization reviewer approved the request, referral was made to the Hepatology clinic for

further evaluation and potential treatment. (Smith Aff. Ex. C (DE 99-6) at 7; DeVaul Aff. (DE

93-1) ¶ 30).

       Plaintiff alleges defendants were deliberately indifferent to his Hepatitis C between July

16, 2014, and May 5, 2017. On March 26, 2014, defendant DeVaul personally examined plaintiff

and discussed his request for Hepatitis C treatment.        (DeVaul Aff. (DE 93-1) ¶¶ 10, 65).

Defendant DeVaul determined that plaintiff’s liver function tests were normal or only slightly

elevated, and that a recent abdominal ultrasound showed no abnormality or pathology of the liver.

(Id. ¶ 10).    Physical examination also revealed no indication of liver dysfunction.         (Id.).

Furthermore, another physician within the Hepatology Department had recently examined

plaintiff, conducted laboratory tests, and determined that treatment for Hepatitis C was not

indicated at that time. (Id.). Consistent with the 2013 Clinical Practice Guidelines, defendant

DeVaul recommended that plaintiff delay treatment and submit to regular monitoring of his liver

function. (Id.).

       Plaintiff submitted several sick call requests in June 2014, again requesting treatment for

Hepatitis C. (Id. ¶ 10; DeVaul Aff. Ex. 4 (DE 94-10) at 15-23). In response to these requests,

plaintiff was scheduled for an appointment with defendant DeVaul on July 16, 2014. (DeVaul


                                                 7




         Case 5:17-ct-03171-FL Document 116 Filed 09/30/20 Page 7 of 20
Aff. (DE 93-1) ¶ 11). Defendant DeVaul again examined plaintiff and reviewed his laboratory

results, which were “excellent.” (Id.; DeVaul Aff. Exs. 3 & 5 (DE 94-3, 94-5)). Additionally,

defendant DeVaul determined plaintiff did not meet criteria for referral to the Hepatology clinic

due to a potential unstable psychiatric issue. (DeVaul Aff. (DE 93-1) ¶ 11). Defendant DeVaul

again determined that the appropriate course of treatment, as reflected in the 2013 Clinical Practice

Guidelines, was to continue monitoring plaintiff’s laboratory results for progression of his disease,

and informed plaintiff of same. (Id.).

       On September 26, 2014, defendant DeVaul conducted review of plaintiff’s chart to review

the results of his recent hepatic function panel. (Id. ¶ 13; DeVaul Aff. Ex. 7 (DE 94-7)). He

determined all values were within normal limits and that further medical intervention was

unnecessary at that time. (DeVaul Aff. (DE 93-1) ¶ 13).

       Defendant DeVaul conducted another chart review on April 10, 2015, which also revealed

that plaintiff’s hepatic function tests were normal. (DeVaul Aff. (DE 93-1) ¶ 18; DeVaul Aff. Ex.

11 (DE 94-11)). Based on that review, defendant DeVaul again determined plaintiff’s Hepatitis

C did not require treatment. (DeVaul Aff. (DE 93-1) ¶ 18).

       That same day, plaintiff submitted a mental health referral form requesting information

about why he had not received treatment for his Hepatitis C. (Id. ¶ 18; see also DeVaul Aff. Ex.

11 (DE 94-11) at 3). Plaintiff indicated that another Nash C.I. physician had told him on an

unidentified date to wait a year for treatment with a new medication that had limited side effects.

(DeVaul Aff. Ex. 11 (DE 94-11) at 3). Plaintiff asked if the new medication was now available.

(Id.). In response, a nursing supervisor informed plaintiff that he would receive an update on his

plan of care for Hepatitis C in the near future. (Id. at 4).


                                                  8




          Case 5:17-ct-03171-FL Document 116 Filed 09/30/20 Page 8 of 20
         Between April 10, 2015 and April 6, 2016, plaintiff did not present to Nash C.I. medical

staff and request treatment or updates about his Hepatitis C. (See DeVaul Aff. (DE 93-1) ¶¶ 14-

40).     Defendant DeVaul, however, continued to monitor plaintiff’s laboratory liver function

tests, which remained within normal limits. (See, e.g., id. ¶¶ 18, 36). Based on these chart

reviews, defendant DeVaul again determined plaintiff’s Hepatitis C did not require treatment.

(Id.).

         On April 6, 2016, plaintiff was seen by a mental health clinician. (Id. ¶ 41; DeVaul Aff.

Ex. 31 (DE 94-31) at 2). At that appointment, plaintiff stated that he had been experiencing

significant abdominal and groin pain over the past few months and he was concerned the pain was

a result of his Hepatitis C. (DeVaul Aff. Ex. 31 (DE 94-31) at 2). Later that same day, plaintiff

submitted a sick call request, but he did not seek treatment or further evaluation for Hepatitis C.

(DeVaul Aff. (DE 93-1) ¶ 41).

         On July 1, 2016, plaintiff submitted a sick call request seeking, inter alia, an appointment

at the hepatology clinic. (Id. ¶ 45; DeVaul Aff. Ex. 35 (DE 94-35) at 2). A nurse reviewed

plaintiff’s chart in response to this request, but there is no indication in the record that medical

staff or NCDPS administrators responded to plaintiff’s request for a hepatology appointment.

(See DeVaul Aff. (DE 93-1) ¶ 45). The nurse that reviewed plaintiff’s chart did not inform

defendant DeVaul that plaintiff had requested a hepatology appointment. (Id.).

         On July 14, 2016, plaintiff met with a mental health clinician, and again complained that

he was not receiving medical treatment for his Hepatitis C. (Id. ¶ 46; DeVaul Aff. Ex. 36 (DE

93-1) at 2). Although the clinician indicated she would relay plaintiff’s concerns to medical staff,

there is no record evidence establishing she did so. (DeVaul Aff. (DE 93-1) ¶ 46 & n.28; DeVaul


                                                  9




           Case 5:17-ct-03171-FL Document 116 Filed 09/30/20 Page 9 of 20
Aff. Ex. 36 (DE 93-1) at 2).

       On July 18, 2016, plaintiff received a response to his June 30, 2016, administrative

grievance complaining that he was not receiving treatment for his Hepatitis C. (DeVaul Aff. Ex.

36 (DE 94-36) at 4-5). A correctional official, Gary Stokey, reviewed plaintiff’s medical records

and noted that on July 16, 2014, plaintiff agreed with defendant DeVaul’s recommendation of

continued monitoring. (Id. at 5). Stokey conferred with medical staff and informed plaintiff that

if he wanted to be considered for Hepatitis C treatment, he must submit a sick call request to be

re-evaluated in accordance with current version of the Clinical Practice Guidelines. (Id.).

       In early August 2016, consistent with the instructions in the grievance response, plaintiff

submitted two sick call requests complaining of lower abdominal pain which he believed was

caused by his Hepatitis C. (DeVaul Aff. (DE 93-1) ¶ 49; DeVaul Aff. Ex. 38 (DE 94-38) at 2, 4).

Plaintiff thus requested that medical staff evaluate his liver. (DeVaul Aff. Ex. 38 (DE 94-38) at

2, 4). Plaintiff was seen by a nurse in response to these appointment requests on August 17, 2016,

who prescribed medications for plaintiff’s gastric distress but did not refer plaintiff for evaluation

or treatment of Hepatitis C. (DeVaul Aff. (DE 93-1) ¶ 49). The medical record from the

appointment did not indicate that plaintiff specifically requested treatment for his Hepatitis C

during the appointment. (See id.; DeVaul Aff. Ex. 38 (DE 94-38) at 7-10).

       In late August 2016, plaintiff submitted sick call requests complaining of swelling and

nerve damage that he believed was caused by his Hepatitis C. (DeVaul Aff. (DE 93-1) ¶ 51;

DeVaul Aff. Ex. 38 (DE 94-40) at 1-6). In response, plaintiff was scheduled for an appointment

on September 14, 2016. (DeVaul Aff. (DE 93-1) ¶ 51). Plaintiff, however, refused to attend the

appointment at the scheduled time because he “did not agree” with being charged for a medical


                                                 10




         Case 5:17-ct-03171-FL Document 116 Filed 09/30/20 Page 10 of 20
appointment. (DeVaul Aff. Ex. 40 (DE 94-40) at 7-8).

       On September 15, 2016, plaintiff received a response to his September 1, 2016,

administrative grievance complaining that medical staff were refusing to provide treatment for his

Hepatitis C. (DeVaul Aff. Ex. 40 (DE 94-40) at 9-10). Plaintiff’s grievance also specifically

requested treatment with Harvoni, the new antiviral treatment for Hepatitis C. (Id. at 9). In

response, a correctional officer reported that plaintiff was scheduled to “see the provider for a

work-up and evaluation to see if [plaintiff met the criteria under the 2015 Clinical Practice

Guidelines].” (Id. at 10).

       On November 21, 2016, plaintiff was seen by a mental health clinician, where he again

complained that he was not receiving treatment for his Hepatitis C. (DeVaul Aff. (DE 93-1) ¶ 54;

DeVaul Aff. Ex. 42 (DE 94-42) at 2). The clinician noted that plaintiff had not submitted a sick

call request to address the concerns, and that he “appears to have basically given upon on receiving

medical treatment for his conditions.” (DeVaul Aff. (DE 93-1) ¶ 54; DeVaul Aff. Ex. 42 (DE 94-

42) at 2). Seven days later, on November 28, 2016, plaintiff was seen by a nurse in response to

various sick call requests, and he did not request evaluation or treatment for Hepatitis C at that

time. (DeVaul Aff. (DE 93-1) ¶ 55; DeVaul Aff. Ex. 43 (DE 94-43) at 7-10). Plaintiff was then

seen by a nurse practitioner on January 5, 2017, for further evaluation of unrelated medical issues,

and he again did not request evaluation or treatment for Hepatitis C. (DeVaul Aff. (DE 93-1)

¶ 57; DeVaul Aff. Ex. 43 (DE 94-45) at 1-5).

       As noted above, defendant DeVaul left his position with NCDPS in February 2017.

(DeVaul Aff. (DE 93-1) ¶ 2). Plaintiff has not submitted competent evidence suggesting he

requested treatment for his Hepatitis C between November 21, 2016 (the last date plaintiff


                                                11




         Case 5:17-ct-03171-FL Document 116 Filed 09/30/20 Page 11 of 20
complained specifically about his Hepatitis C to NCDPS staff), and June 29, 2017, when plaintiff

filed the instant action. Defendants Smith, Catlett, and Steinhour testified that they were not

involved in any specific treatment decisions regarding plaintiff’s Hepatitis C. (Smith Aff. (DE

99-3) ¶¶ 27-31; Catlett Aff. (DE 99-1) ¶¶ 10-17; Steinhour Aff. (DE 99-2) ¶¶ 10-17).

                                           DISCUSSION

A.      Standard of Review

       Summary judgment is appropriate where “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). The party seeking summary judgment “bears the initial responsibility of informing

the district court of the basis for its motion, and identifying those portions of [the record] which it

believes demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986). Once the moving party has met its burden, the non-moving party must

then “come forward with specific facts showing that there is a genuine issue for trial.” Matsushita

Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986) (internal quotation

omitted).

       Only disputes between the parties over facts that might affect the outcome of the case

properly preclude entry of summary judgment. See Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 247-48 (1986) (holding that a factual dispute is “material” only if it might affect the outcome

of the suit and “genuine” only if there is sufficient evidence for a reasonable jury to return a verdict

for the non-moving party). “[A]t the summary judgment stage the [court’s] function is not [itself]

to weigh the evidence and determine the truth of the matter but to determine whether there is a

genuine issue for trial.” Id. at 249. In determining whether there is a genuine issue for trial,


                                                  12




         Case 5:17-ct-03171-FL Document 116 Filed 09/30/20 Page 12 of 20
“evidence of the non-movant is to be believed, and all justifiable inferences are to be drawn in

[non-movant’s] favor.” Id. at 255; see United States v. Diebold, Inc., 369 U.S. 654, 655 (1962)

(“On summary judgment the inferences to be drawn from the underlying facts contained in

[affidavits, attached exhibits, and depositions] must be viewed in the light most favorable to the

party opposing the motion.”).

       Nevertheless, “permissible inferences must still be within the range of reasonable

probability, . . . and it is the duty of the court to withdraw the case from the [factfinder] when the

necessary inference is so tenuous that it rests merely upon speculation and conjecture.” Lovelace

v. Sherwin–Williams Co., 681 F.2d 230, 241 (4th Cir. 1982) (quotations omitted).                Thus,

judgment as a matter of law is warranted where “the verdict in favor of the non-moving party

would necessarily be based on speculation and conjecture.” Myrick v. Prime Ins. Syndicate, Inc.,

395 F.3d 485, 489 (4th Cir. 2005). By contrast, when “the evidence as a whole is susceptible of

more than one reasonable inference, a [triable] issue is created,” and judgment as a matter of law

should be denied. Id. at 489-90.

B.     Analysis

       As noted, plaintiff alleges defendants violated his rights under the Eighth Amendment to

the United States Constitution by failing treat his Hepatitis C. The Eighth Amendment “protects

inmates from inhumane treatment and conditions while imprisoned.” Williams v. Benjamin, 77

F.3d 756, 761 (1996). “In order to make out a prima facie case that prison conditions violate the

Eighth Amendment, a plaintiff must show both (1) a serious deprivation of a basic human need;

and (2) deliberate indifference to prison conditions on the part of prison officials.” Strickler v.

Waters, 989 F.2d 1375, 1379 (4th Cir. 1993) (internal quotation omitted). The first prong is


                                                 13




         Case 5:17-ct-03171-FL Document 116 Filed 09/30/20 Page 13 of 20
objective – the prisoner must show that “the deprivation of [a] basic human need was objectively

sufficiently serious.” Id. (internal quotation omitted). In the medical context, a basic human

need is “one that has been diagnosed by a physician as mandating treatment or one that is so

obvious that even a lay person would easily recognize the necessity for a doctor’s attention.” Iko

v. Shreve, 535 F.3d 225, 241 (4th Cir. 2008) (quoting Henderson v. Sheahan, 196 F.3d 839, 846

(7th Cir. 1999)).

       The second prong is subjective – the prisoner must show that “subjectively the officials

acted with a sufficiently culpable state of mind.” See Strickler, 989 F.2d at 1379 (internal

quotations omitted). The mental state for “deliberate indifference entails something more than

negligence, . . . [but] is satisfied by something less than acts or omissions for the very purpose of

causing harm or with knowledge that harm will result.” Farmer v. Brennan, 511 U.S. 825, 835

(1994). “It requires that a prison official know of and disregard the objectively serious condition,

medical need, or risk of harm.” Shakka v. Smith, 71 F.3d 162, 166 (4th Cir. 1995); see Farmer,

511 U.S. at 837. A plaintiff therefore must establish the prison official’s “actual subjective

knowledge of both the inmate’s serious medical condition and the excessive risk posed by the

official’s action or inaction.” Jackson v. Lightsey, 775 F.3d 170, 178 (4th Cir. 2014) (citing

Farmer, 511 U.S. at 837–39). The subjective knowledge requirement can be proved “through

direct evidence of a prison official’s actual knowledge or circumstantial evidence tending to

establish such knowledge . . . .” Scinto v. Stansberry, 841 F.3d 219, 225-26 (4th Cir. 2016).

       Deliberate indifference is thus “a particularly high bar to recovery.” Iko, 535 F.3d at 241.

For claims involving medical care, “[d]isagreements between an inmate and a physician over the

inmate’s proper medical care do not state a § 1983 claim unless exceptional circumstances are


                                                 14




         Case 5:17-ct-03171-FL Document 116 Filed 09/30/20 Page 14 of 20
alleged.”     Wright v. Collins, 766 F.2d 841, 849 (4th Cir. 1985).         Negligence or medical

malpractice in diagnosis or treatment are not exceptional circumstances. See id.; see also Estelle

v. Gamble, 429 U.S. 97, 105-08 (1976).

       Here, defendants do not dispute that Hepatis C is a serious medical issue. See also Gordon

v. Schilling, 937 F.3d 348, 356-57 (4th Cir. 2019). Accordingly, the court’s analysis focuses on

the subjective component of plaintiff’s Eighth Amendment claim.

       The undisputed record evidence shows defendant DeVaul evaluated plaintiff for Hepatitis

C treatment on numerous occasions and determined, based on his professional judgment, that

plaintiff should not be treated for Hepatitis C. Plaintiff’s first relevant evaluation with defendant

DeVaul was on March 24, 2014. (DeVaul Aff. (DE 93-1) ¶ 10). Because plaintiff’s liver

function tests were normal, and a Hepatitis C specialist recently determined plaintiff should not

begin treatment, defendant DeVaul concluded that the best approach was to continue monitoring

plaintiff’s liver condition for signs of fibrosis, but delay treatment with antiviral medications.

(See id. ¶ 10).    This decision was based in part on the fact that the available treatment was at

most 50 percent effective and may cause significant side effects. (See id. ¶¶ 6, 10). Defendant

DeVaul reach the same conclusion after evaluating plaintiff in July 2014, where plaintiff’s liver

function tests remained “excellent” and treatment with antivirals was contraindicated due to

plaintiff’s mental health issues. (Id. ¶ 11). Defendant DeVaul also reviewed plaintiff’s liver

function tests in September 2014, April 2015, and December 2015, which also showed plaintiff’s

liver function was normal. (Id. ¶¶ 13, 18, 36). Based on those reviews, defendant DeVaul

determined plaintiff should not be treated for his Hepatitis C at that time, and continued monitoring

for signs of liver damages was appropriate. (Id.).        Plaintiff’s disagreement with defendant


                                                 15




            Case 5:17-ct-03171-FL Document 116 Filed 09/30/20 Page 15 of 20
DeVaul’s clinical determination, without more, does not establish deliberate indifference to serious

medical needs. See Wright, 766 F.2d at 849; see also Jackson, 775 F.3d at 178 (holding mistaken

diagnosis or treatment decision does not establish deliberate indifference).

         With respect to plaintiff’s requests for treatment with Harvoni beginning in July 2016, the

record does not demonstrate that medical staff evaluated plaintiff’s Hepatitis C to determine

whether he qualified for such treatment under the 2015 Clinical Practice Guidelines.                              For

example, on July 1, 2016, plaintiff requested an appointment in the hepatology clinic so that a

specialist could evaluate whether treatment with Harvoni may be indicated. (DeVaul Aff. (DE

93-1) ¶ 45; DeVaul Aff. Ex. 35 (DE 94-35) at 2). The record does not establish that medical staff

referred plaintiff to the hepatology clinic or otherwise evaluated plaintiff for Hepatitis C treatment

under the 2015 protocol.            (See DeVaul Aff. (DE 93-1) ¶ 45).                  Similarly, plaintiff again

complained about his Hepatitis C symptoms in August 2016, but plaintiff was not evaluated for

treatment with Harvoni at that time. (See id. ¶ 49).8 Finally, on September 1, 2016, plaintiff

submitted administrative grievance specifically alleging that medical staff were refusing to provide

treatment for his Hepatitis C and requesting treatment with Harvoni. (DeVaul Aff. Ex. 40 (DE

94-40) at 9-10). In response, a correctional officer reported that plaintiff was scheduled to see a

provider for an evaluation regarding his Hepatitis C under the 2015 Clinical Practice Guidelines.

(Id.). The record, however, again contains no evidence suggesting such an evaluation occurred.

Furthermore, there is no evidence that plaintiff received a FibroSure test to determine whether he




8
         Defendant DeVaul emphasizes that plaintiff did not specifically request evaluation for Hepatitis C treatment
in August 2016. Plaintiff’s complaint instead focused on his abdominal pain. (DeVaul Aff. (DE 93-1) ¶ 49). The
court also notes plaintiff complained about his Hepatitis C symptoms in late August 2016, but he then refused to attend
the medical appointment scheduled to evaluate his concerns. (DeVaul Aff. Ex. 40 (DE 94-40) at 7-8).

                                                         16




          Case 5:17-ct-03171-FL Document 116 Filed 09/30/20 Page 16 of 20
should be prioritized for treatment with Harvoni pursuant to the 2015 Clinical Practice Guidelines.9

        Notably, however, plaintiff submitted numerous sick call requests after he filed the

September 1, 2016, grievance, but he did not seek evaluation for Hepatitis C treatment in those

requests. (DeVaul Aff. (DE 93-1) ¶¶ 55, 57). And plaintiff has not submitted any verified

evidence establishing that he requested evaluation and treatment for Hepatitis C between

September 1, 2016 (the date of the administrative grievance), and June 19, 2017, when he filed the

instant action.

        While these facts suggest potential neglect or delay in evaluating plaintiff for treatment

under the 2015 Clinical Practice Guidelines, there is no evidence in the record supporting

plaintiff’s assertions that defendant DeVaul was deliberately indifferent to plaintiff’s medical

needs. The undisputed evidence establishes defendant DeVaul was not made aware of plaintiff’s

complaints regarding evaluation or treatment for Hepatitis C under the 2015 Clinical Practice

Guidelines. (See, e.g., DeVaul Aff. (DE 93-1) ¶ 45 (noting nursing staff did not inform defendant

DeVaul that plaintiff was requesting appointment with hepatology clinic); see also id. ¶¶ 46 &

n.28, 49, 51, 65); see also Gordon, 937 F.3d at 358 (holding defendant was personally involved in

denying care where “the record reflects that [defendant] reviewed and denied many grievance

appeals submitted by [plaintiff] that requested [Hepatitis C] treatment”).                     Indeed, although

defendant DeVaul treated plaintiff for his Hepatitis C through December 2015, 10 the record

reflects that different medical providers were responsible for addressing plaintiff’s requests for


9
          As noted above, defendant DeVaul left his employment with NCDPS in February 2017, and his submissions
are limited to the relevant time period alleged in plaintiff’s complaint.
10
         As noted above, the 2015 Clinical Practice Guidelines related to the new Harvoni treatment took effect in
October 2015, approximately two months before defendant DeVaul evaluated plaintiff’s laboratory results for the last
time in December 2015.

                                                        17




          Case 5:17-ct-03171-FL Document 116 Filed 09/30/20 Page 17 of 20
Harvoni beginning in July 2016. (See, e.g., DeVaul Aff. (DE 93-1) ¶¶ 10, 65; DeVaul Aff. Ex.

11 (DE 94-11) (discussing treatment by a provider named “Dr. Umesi”)). Accordingly, plaintiff

has not established a triable issue of fact with respect to his claim that defendant DeVaul

specifically was deliberately indifferent to his Hepatitis C. See, e.g., Farmer, 511 U.S. at 837; see

also Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009) (“Because vicarious liability is inapplicable [in a

§ 1983 action], a plaintiff must plead that each Government-official defendant, through the

official’s own individual actions, has violated the Constitution.”).11

         But even assuming that defendant DeVaul was responsible for evaluating whether plaintiff

qualified for treatment with Harvoni under the 2015 Clinical Practice Guidelines, plaintiff’s claim

at most alleges delayed medical care where defendant DeVaul left his employment with NCDPS

in February 2017.12 For claims premised on delayed medical care, “there is no [constitutional]

violation unless the delay results in some substantial harm to the patient, such as a marked

exacerbation of the prisoner’s medical condition or frequent complaints of severe pain.” Formica

v. Aylor, 739 F. App’x 745, 755 (4th Cir. 2018) (quotation omitted); Webb v. Hamidullah, 281 F.

App’x 159, 166-67 (4th Cir. 2008). Here, plaintiff fails to submit verified evidence that the




11
          Deliberate indifference also can be established if “a substantial risk of [serious harm] was longstanding,
pervasive, well-documented, or expressly noted by prison officials in the past, and the circumstances suggest that the
defendant-official being sued had been exposed to information concerning the risk and thus must have known about
it . . .” Farmer, 511 U.S. at 842; see also Parrish ex rel. Lee v. Cleveland, 372 F.3d 294, 303 (4th Cir. 2004).
Plaintiff’s condition was well documented in the medical records. However, as discussed above, plaintiff’s
complaints regarding his inability to obtain Harvoni were directed to different medical providers. Defendant DeVaul
may rely those medical professionals completing the necessary evaluations, particularly in the absence of verified
evidence that defendant DeVaul was supervising those treatment providers or was ultimately responsible for plaintiff’s
Hepatitis C throughout plaintiff’s incarceration. See Iko, 535 F.3d at 242.


12
       Defendant DeVaul therefore was not responsible for plaintiff’s inability to obtain Harvoni after February
2017. See Iqbal, 556 U.S. at 676.

                                                         18




          Case 5:17-ct-03171-FL Document 116 Filed 09/30/20 Page 18 of 20
alleged delayed medical care caused his condition to deteriorate.13 Cf. Gordon, 937 F.3d at 359

(reversing summary judgment ruling in a similar case where plaintiff submitted competent

summary judgment evidence that he “could be suffering from ongoing liver damage” even if his

liver enzyme tests were within normal limits). Although plaintiff occasionally complained of pain

associated with his Hepatis C, the record reflects that medical staff provided treatment for his pain.

(See, e.g., DeVaul Aff. (DE 93-1) ¶ 49). And on one occasion, plaintiff complained of pain

caused by his Hepatitis C but refused to attend a medical appointment scheduled to evaluate his

symptoms. (Id. ¶ 51). Accordingly, plaintiff has not established an Eighth Amendment claim

premised on delayed medical care against defendant DeVaul. See Formica, 739 F. App’x at 755;

Webb, 281 F. App’x at 166-67.

         Finally, the court turns to plaintiff’s claims against the administrator defendants. The

record establishes that these defendants were not involved in plaintiff’s direct medical care,

referrals for Hepatitis C treatment, or his inability to obtain Harvoni. (See Smith Aff. (DE 99-3)

¶¶ 27-31; Catlett Aff. (DE 99-1) ¶¶ 10-17; Steinhour Aff. (DE 99-2) ¶¶ 10-17).                               Although

defendant Smith participated in development of the 2015 Clinical Practice Guidelines, as set forth

above plaintiff did not receive an evaluation under the revised guidelines. Had such evaluation

occurred, plaintiff may have qualified for Harvoni pursuant to the 2015 protocol. Accordingly,

defendant Smith was not responsible for the alleged failure to treat plaintiff’s Hepatitis C.

         In summary, plaintiff has failed to establish a triable issue of fact with respect to his claim

that defendants were deliberately indifferent to his Hepatitis C. Defendants are therefore entitled



13
          As noted, according to the undisputed evidence in this case, Hepatitis C does not cause severe liver damage
for the majority of patients, and of those that develop complications, progression to cirrhosis takes place over a period
of at least 20 years. (DeVaul Aff. (DE 93-1) ¶ 6).
                                                          19




           Case 5:17-ct-03171-FL Document 116 Filed 09/30/20 Page 19 of 20
to judgment as a matter of law as to plaintiff’s Eighth Amendment claims.

C.         Motion to Seal

           Defendant DeVaul moves to seal multiple filings in support of his motion for summary

judgment that contain highly personal, medical information concerning plaintiff. Plaintiff does

not object to sealing these records. The public has received adequate notice of the motion to seal.

Regarding the documents defendant DeVaul seeks to seal in their entirety, no less drastic

alternative to sealing is available because the private information appears throughout the filings

sought to be sealed. Plaintiff’s interest in preserving the confidentiality of his private health

conditions outweighs any public interest in disclosure. Accordingly, the court grants the motion

to seal.

                                         CONCLUSION

           Based on the foregoing, defendants’ motions for summary judgment (DE 90, 97) and to

seal (DE 95) are GRANTED. The clerk is DIRECTED to close this case, and to maintain docket

entry 94 under seal.

           SO ORDERED, this the 30th day of September, 2020.



                                              _____________________________
                                              LOUISE W. FLANAGAN
                                              United States District Judge




                                                20




            Case 5:17-ct-03171-FL Document 116 Filed 09/30/20 Page 20 of 20
